Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-14-00781-CV

                                  CITY OF SHAVANO PARK,
                                          Appellant

                                                  v.

   ARD MOR, INC., Texas Ardmor Properties, L.P., and Texas Ardmor Management, LLC,
                                    Appellees

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-10796
                           Honorable Richard Price, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, (1) the trial court’s order denying
appellant’s plea to the jurisdiction with respect to appellees’ request that the trial court declare
Ordinance No. O-2014-014 void is AFFIRMED; (2) the trial court’s order denying appellant’s
plea to the jurisdiction with respect to appellees’ equal protection claim and appellees’ ultra vires
claim is REVERSED and judgment dismissing those claims is RENDERED in favor of appellant;
and (3) the trial court’s order denying appellant’s plea to the jurisdiction with respect to appellees’
request that the trial court declare the Development and Annexation Agreement void is
REVERSED and the cause is REMANDED for further proceedings consistent with this opinion.

       It is ORDERED that costs are assessed against the party that incurred them.

       SIGNED July 29, 2015.


                                                   _____________________________
                                                   Sandee Bryan Marion, Chief Justice